DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (PN 7,902,647, of record) in view of Kenji (JP2001-318619, of record).
Chung et al. discloses, as shown in Figures, a display device comprising:
	a first substrate including an insulating substrate (31b), a first signal wiring (30) disposed on the insulating substrate;
	a second substrate (31a) opposed to the first substrate;
	a base substrate (35);
	a first connection wiring (38) disposed on the base substrate;
	a conductive adhesive member (36) which electrically connects the first signal wiring and the first connection wiring to each other, wherein
	the base substrate comprises a first end surface overlapping the first signal wiring,
	the insulating substrate comprises a second end surface overlapping the first connection wiring,

	the first connection wiring comprises an end surface in the position overlapping the first end surface.
Chung et al. does not disclose the end surface of the first connection wiring is covered by the conductive adhesive member, and a distance between an end of the second substrate and an end of the conductive adhesive member is smaller than a distance between the end of the second substrate and the first end surface, and a part of a first surface of the conductive adhesive member, which is a surface facing the base substrate, is exposed from the base substrate.   However, Kenji discloses a display device including a first connection wiring (9) comprises an end surface being covered by the conductive adhesive member (20,ACF), and a part of a first surface of the conductive adhesive member (20,ACF), which is a surface facing a base substrate (6a), is exposed from the base substrate.  Since the end surface of the first connection wiring and the first end surface of the base substrate are the same, and the end surface of the first connection wiring is being covered by the conductive adhesive member (20,ACF), so it is inherent that a distance between an end of the second substrate and an end of the conductive adhesive member is smaller than a distance between the end of the second substrate and the first end surface, and a part of a first surface of the conductive adhesive member, which is a surface facing the base substrate, is exposed from the base substrate.  Note Figures of Kenji.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the first connection wiring of Chung et al. comprising the end surface being covered by the conductive adhesive member so that that a distance between an end of the second substrate and 

Regarding claim 4, Chung et al. and Kenji disclose the device further comprising an IC chip (130) disposed on the base substrate and electrically connected to the first connection wiring.

Regarding claim 5, Chung et al. and Kenji disclose the claimed invention including the display device as explained in the above rejection.  Chung et al. and Kenji do not disclose the widths of the first width and the second width, as that claimed by Applicants, however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the first width and the second width of Chung et al. and Kenji having the desired widths, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 6, Chung et al. and Kenji disclose a ratio of the second width to the first width is more than 1 to 3.75 (20-80µm to 15-50µm, Col. 7, lines 19-31).

Regarding claim 7, Chung et al. and Kenji disclose the second end surface does not overlap the first signal wiring [Figures].

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897